Dismissed and Opinion Filed November 5, 2014




                                        S   In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                     No. 05-14-00079-CV

 EDDIE & SHIRLEY JONES AND ALL OCCUPANTS OF 1012 BIRCHWOOD LANE,
                     DESOTO, TX 75115, Appellants

                                               V.

HSBC BANK USA NATIONAL ASSOCIATION, AS TRUSTEE FOR THE BENEFIT OF
PEOPLE’S FINANCIAL REALTY MORTGAGE SECURITIES TRUST, SERIES 2006-1,
    MORTGAGE PASS-THROUGH CERTIFICATES, SERIES 2006-1 Appellee

                      On Appeal from the County Court at Law No. 1
                                  Dallas County, Texas
                           Trial Court Cause No. 13-06600-A

                            MEMORANDUM OPINION
               Before Chief Justice Wright and Justices Lang-Miers and Brown
                              Opinion by Chief Justice Wright

       This appeal was first dismissed July 31, 2014, after appellants failed to file their brief

despite being twice directed to do so. See Jones v. HSBC Bank USA Nat’l Ass’n, No. 05-14-

00079-CV, 20014 WL 3778918 (Tex. App.-–Dallas July 31, 2014, no pet.) (mem. op.).

Appellants subsequently filed a motion for rehearing which we granted to the extent we

withdrew our opinion, vacated our judgment associated with that opinion, reinstated the appeal,

and ordered appellants to file their brief no later than September 10, 2014. On appellant’s

motion, we subsequently extended that deadline to October 10, 2014. Appellants failed to file

their brief by that date and by postcard dated October 13, 2014, we directed them to file their
brief, along with an extension motion, no later than October 23, 2014. Although we cautioned

them that failure to comply would result in dismissal of the appeal, appellants have yet to

comply. Accordingly, we dismiss the appeal. See TEX. R. APP. P. 38.8(a)(1), 42.3(b),(c).




140079F.P05

                                                    /Carolyn Wright/
                                                    CAROLYN WRIGHT
                                                    CHIEF JUSTICE




                                              –2–
                                         S
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                        JUDGMENT

EDDIE D. JONES AND SHIRLEY JONES                     On Appeal from the County Court at Law
AND ALL OCCUPANTS OF 1012                            No. 1, Dallas County, Texas
BIRCHWOOD LANE, DESOTO, TX                           Trial Court Cause No. 13-06600-A.
75115, Appellants                                    Opinion delivered by Chief Justice Wright.
                                                     Justices Lang-Miers and Brown
No. 05-14-00079-CV          V.                       participating.

HSBC BANK USA NATIONAL
ASSOCIATION, AS TRUSTEE FOR THE
BENEFIT OF PEOPLE’S FINANCIAL
REALTY MORTGAGE SECURITIES
TRUST, SERIES 2006-1, MORTGAGE
PASS-THROUGH CERTIFICATES,
SERIES 2006-1, Appellee

       In accordance with this Court’s opinion of this date, we DISMISS the appeal.

       We ORDER that appellee HSBC Bank USA National Association as Trustee for the
Benefit of People’s Financial Realty Mortgage Securities Trust, Series 2006-1, Mortgage Pass-
Through Certificates, Series 2006-1 recover its costs, if any, of this appeal from appellants Eddie
D. Jones, Shirley Jones, all occupants of 1012 Birchwood Lane, Desoto, Texas 75115, and Jackie
T. Lewis and Roy D. Mitchell as sureties on appellants’ supersedeas bond. After all costs have
been paid, the obligations of appellants Eddie D. Jones, Shirley Jones, all occupants of 1012
Birchwood Lane, Desoto, Texas 75115, and Jackie T. Lewis and Roy D. Mitchell as sureties on
appellants’ supersedeas bond are RELEASED.


Judgment entered November 5, 2014.




                                               –3–